UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4571


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS THOMAS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:13-cr-00009-NKM-1)


Submitted:   January 30, 2015             Decided:   February 11, 2015


Before WYNN, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Roanoke, Virginia, for Appellant.   Timothy J. Heaphy,
United States Attorney, Charlene R. Day, Assistant United States
Attorney, Christopher R. Wilson, Third Year Law Student,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas       Thomas,     Jr.,       appeals         the    district          court’s

judgment revoking his supervised release and sentencing him to

five months’ imprisonment and four years’ supervised release.

Thomas contends that the imposition of an additional term of

supervised release is substantively unreasonable because he has

shown himself to be unable to comply with the terms of his

supervised release.              Finding no error, we affirm.

              “A district court has broad discretion when imposing a

sentence upon revocation of supervised release.”                                 United States

v.    Webb,   738     F.3d    638,    640     (4th      Cir.       2013).        A     revocation

sentence that is both within the applicable statutory maximum

and    not    “plainly       unreasonable”         will       be    affirmed         on     appeal.

United States v. Crudup, 461 F.3d 433, 437-38 (4th Cir. 2006).

In     conducting         this     review,        we    assess           the     sentence       for

reasonableness,           utilizing         “the       procedural          and       substantive

considerations”           employed     in    evaluating            an    original          criminal

sentence.      Id. at 438.           A revocation sentence is substantively

reasonable      if    the    district       court       states      a     proper       basis    for

concluding         that    the     defendant       should          receive       the       sentence

imposed, up to the statutory maximum.                          Id. at 440.                Only if a

sentence      is    found    procedurally          or    substantively            unreasonable

will     we    “then        decide     whether          the        sentence          is     plainly

unreasonable.”        Id. at 439.

                                              2
            We find that Thomas’s past failure to comply with the

conditions of supervised release does not render the district

court’s imposition of an additional term of supervised release

substantively       unreasonable.         Cf.     id.     at    440    (holding    that

defendant’s “admitted pattern of violating numerous conditions

of his supervised release” justified more severe sentence).                          To

the extent Thomas argues that it is impossible for him to comply

with the terms of supervised release by refraining from using

marijuana,     the    record      does     not      support      this     contention,

especially     in    view    of   the     evidence      that     Thomas    has    never

earnestly      participated          in        substance        abuse      treatment.

Accordingly,    we    find    that   Thomas’s       sentence      is    substantively

reasonable.

            We therefore affirm the district court’s judgment.                       We

dispense     with    oral    argument      because        the    facts    and     legal

contentions    are    adequately        presented    in    the    materials       before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3